Citation Nr: 1512515	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-47 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

An April 2013 Board decision reopened and denied on the merits the Veteran's claim of entitlement to service connection for a back disability, diagnosed as lumbar spine degenerative disc disease (DDD) and herniated nucleus pulposus (HNP).  

The Veteran subsequently appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court), and in August 2014, the Court issued a memorandum decision which set aside the April 2013 Board decision and remanded the matter to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for a back disability.  Specifically, upon remand, the Veteran must be afforded a new VA examination which is adequate and consistent with the August 2014 Court remand, and updated VA and private treatment records must be obtained.  



I.  New VA Examination

The August 2014 Court decision found that remand was warranted because the prior April 2013 Board decision relied on an inadequate July 2006 VA medical opinion, failed to adequately analyze and discuss a positive private nexus opinion, and failed to address whether the Veteran's back condition pre-existed active service and was aggravated thereby.  

The August 2014 Court remand noted inconsistencies within the July 2006 VA examination which rendered it inadequate to decide the Veteran's claim.  Specifically, the examiner noted that the Veteran's service treatment records were "less than thorough" but concluded that the Veteran's documented in-service injuries were "mild strains only."  Additionally, the examiner noted that herniated discs are a condition which may be present without symptoms; however, he relied on the fact that the Veteran did not report any complaints of back pain at a 1986 physical examination in rendering his negative nexus opinion.  Thus, the statements and ultimate negative nexus opinion of the July 2006 VA examiner are internally inconsistent and, therefore, inadequate.  Upon remand, the Veteran must be afforded an adequate VA examination which reconciles the inconsistencies of the July 2006 VA examination.  

Additionally, the Board finds that it would be helpful if the examiner specifically considers, comments upon, and reconciles the positive private nexus opinion rendered by the Veteran's chiropractic physician.  

Finally, a July 2009 statement from a previous representative refers to a private medical opinion that the Veteran was born with a degenerative bone disease of the back which was aggravated by his active service.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  

Moreover, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

The Veteran's September 1977 enlistment examination and contemporaneous report of medical history do not document a back disorder or related complaints.  However, the VA examiner should render an opinion as to whether the Veteran's claimed back disability clearly and unmistakably existed prior to his period of active service, and if so, whether it was aggravated beyond its normal progress by his active service.  See 38 U.S.C.A. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2014).  

II.  Updated VA/private treatment records

Finally, the Board notes that the most recent VA treatment records obtained by VA appear to be from August 2008, although the Veteran also submitted isolated VA treatment records dated in August 2011 and May 2013.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran has submitted private treatment records which reflect ongoing care.  In particular, the July 2009 statement from a previous representative refers to a private opinion that the Veteran was born with a degenerative bone disease of the back which was aggravated by his active service; however, private treatment records within the claims file do not appear to document such an opinion.  Therefore, upon remand, the AOJ should obtain current and complete copies of the Veteran's VA treatment records from August 2008, in addition to any relevant and outstanding private treatment records, to include those referring to potential aggravation of a pre-existing back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Following the above development, schedule the Veteran for a VA examination regarding his claimed back condition.  The VA examiner is to review the entire claims folder, including any electronic documents, a copy of this remand, and any documents added to the record following the above development.  Such review must be noted in the resulting examination report.  All necessary testing and examination must be conducted.  

The examiner is asked to render an opinion as to whether the Veteran's current back condition, diagnosed as lumbar spine DDD and HNP at multiple levels, is at least as likely as not (a 50 percent probability or greater) related to his active service.  

The opinion must specifically resolve the inconsistencies noted in the July 2006 VA examination.  Specifically, the prior VA examiner noted that the Veteran's service treatment records were "less than thorough" but concluded that the Veteran's documented in-service injuries were "mild strains only."  

Additionally, the prior VA examiner noted that herniated discs are a condition which may be present without symptoms; however, he relied on the fact that the Veteran did not report any complaints of back pain at a 1986 physical examination in rendering his negative nexus opinion.  

Additionally, the examiner must specifically consider, comment upon, his/her agreement or disagreement with the positive private nexus opinion rendered by the Veteran's chiropractic physician that the Veteran's back disability "likely occurred" during active service.  

Finally, the examiner should render an opinion as to whether the Veteran's any degenerative bone disease clearly and unmistakably existed prior to his period of active service, and if so, whether it was aggravated beyond its normal progress by his active service.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

4.  After the above, ensure that the above remand directives have been fully complied with; if they are not, undertake any necessary corrective action.  

5.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for a back disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




